 
Exhibit 10.20

INDEMNIFICATION AGREEMENT




This INDEMNIFICATION AGREEMENT, dated as of February 2, 2011, is between R&S
Investments, LLC., a Florida limited liability company (the “Indemnitor”); and
Hollywood Media Corp., a Florida corporation (the “Indemnitee”).


Recitals


A.           WHEREAS, Hollywood.com (a) is the subject of litigation, as
referenced in Exhibit A attached hereto, for alleged copyright infringement for
the display by users of certain content, including but not limited to celebrity
photographs (collectively, the “Potential Offending Content”) on the
Hollywood.com website, which display of such Potential Offending Content
occurred prior to the sale of Hollywood.com by Indemnitee to Indemnitor (the
“Sale”) when Indemnitee operated Hollywood.com, and (b) may be the subject of
additional litigation, claims and/or losses resulting from the display, use or
distribution of Potential Offending Content that occurred prior to the Sale
(collectively, the “Potential Offending Content Claims”); and


B.           WHEREAS, Indemnitee believes it is in the best interest of the
Indemnitee to enter into this Indemnification Agreement with Indemnitor, whereby
Indemnitor shall indemnify and hold the Indemnitee harmless from any and all
potential liabilities and claims against the Indemnitee arising from any and all
Potential Offending Content Claims involving Hollywood.com against Indemnitee in
exchange for a cash payment to Indemnitor of three hundred and fifty-thousand
dollars ($350,000) and for Indemnitor to indemnify and hold harmless Indemnitee
from any and all other copyright liability involving Hollywood.com now and in
the future; and


C.          The Indemnitor is willing to indemnify the Indemnitee to the fullest
extent permitted by law in accordance with the terms of this Agreement;


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, the parties hereto, intending to be legally bound, agree as
follows:


1. MANDATORY INDEMNIFICATION IN ACTIONS, SUITS OR PROCEEDINGS.  The Indemnitor
shall indemnify and hold harmless the Indemnitee from and against any and all
claims, damages, expenses (including reasonable attorneys’ fees), judgments,
penalties, fines, amounts paid in settlement and all other liabilities actually
and reasonably incurred or paid by the Indemnitee in connection with the
investigation, defense, prosecution, settlement or appeal of any threatened,
pending or completed action, suit or proceeding, whether civil, administrative,
investigative or otherwise and to which the Indemnitee was or is a party or is
threatened to be made a party in connection with any Potential Offending Content
Claims.


2. CONSIDERATION. In exchange for the indemnification obligations set forth
herein, and for indemnifying and holding Indemnitee harmless from any and all
Potential Offending Content Claims, Indemnitee shall pay Indemnitor three
hundred thousand fifty dollars ($350,000).

 
 

--------------------------------------------------------------------------------

 


3. MISCELLANEOUS.


3.1          Notice Provision. Any notice, payment, demand or communication
required or permitted to be delivered or given by the provisions of this
Agreement shall be deemed to have been effectively delivered or given and
received on the date personally delivered to the respective party to whom it is
directed, or when deposited by certified mail, with postage and charges prepaid
and addressed to the parties at the addresses set forth below their signatures
to this Agreement, or to such other address as to which notice is given.


3.2         Entire Agreement. This Agreement constitutes the entire
understanding of the parties hereto and supersedes all prior understandings,
whether written or oral, between the parties with respect to the subject matter
of this Agreement.


3.3          Severability of Provisions.  If any provision of this Agreement is
held to be illegal, invalid, or unenforceable under present or future laws
effective during the term of this Agreement, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of each such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of this Agreement a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid, and enforceable.


3.4          Applicable Law. This Agreement shall be governed by and construed
under the laws of the State of Florida.


3.5          Execution. This Agreement and any amendment may be executed
simultaneously or in two or more counterparts, each of which together shall
constitute one and the same instrument.  Faxed signatures shall be valid and
deemed the same as an original.


3.6          Amendment. No amendment, modification or alteration of the terms of
this Agreement shall be binding unless in writing, dated subsequent to the date
of this Agreement, and executed by both parties.


3.7         Binding Effect. Each and all of the covenants, terms and provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors.


 
 

--------------------------------------------------------------------------------

 


In Witness Whereof, the undersigned parties have duly executed this Agreement on
the dates indicated below.






THE INDEMNITOR:


R&S INVESTMENTS, LLC.




By: /s/ Mitchell Rubenstein                                           
Mitchell Rubenstein, as Managing Member


Date: February 3, 2011


Address:
R&S Investments, LLC.
560 Broadway, Suite 404
New York, NY  10012
Attn.:  Mitchell Rubenstein


THE INDEMNITEE:


HOLLYWOOD MEDIA CORP.




By: /s/ Robert Epstein                                                     
Name:  Robert Epstein, on behalf of the
Special  Committee of the Board of Directors, on behalf of Hollywood Media Corp.


Date: February 3, 2011


Address:
Hollywood Media Corp.
2255 Glades Road, Suite 221A
Boca Baton, Florida 33431
Attn.:  Legal Department

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Hollywood.com has been sued by X17, Inc. in the United States District Court,
Central District of California for copyright infringement for the alleged
display of celebrity photographs on the hollwood.com website, which display of
celebrity photographs occurred as early as November 9, 2007 which was prior to
the Sale of Hollywood.com.




 
 

--------------------------------------------------------------------------------

 
